                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

YOUSEF A. GILALI,

       Petitioner,

      v.                                                           Case No. 19-CV-837

WARDEN OF McHENRY COUNTY JAIL,1

       Respondent.


                   DECISION AND ORDER GRANTING PETITION FOR
                             WRIT OF HABEAS CORPUS


        Yousef A. Gilali, who is subject to a final order of removal and is currently detained

at the McHenry County Jail pending actual removal, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. Gilali alleges his continued detention beyond six

months is contrary to Zadvydas v. Davis, 533 U.S. 678 (2001). He seeks a writ ordering his

immediate release. For the reasons stated below, the petition is granted.

                                           BACKGROUND

           As an initial matter, at the time of filing this habeas petition, Gilali was detained at

the Dodge County Detention Facility located in Juneau, Wisconsin. (Habeas Petition ¶ 1,

Docket # 1.) Gilali was subsequently transferred to the McHenry County Jail in

Woodstock, Illinois. (Docket # 3.) The respondent asserts that the court “may also consider

whether this habeas petition is properly transferred on venue grounds to the Northern


1
  Gilali names multiple respondents in this case, including the Attorney General of the United States and the
Secretary of the Department of Homeland Security (“DHS”). The proper respondent in a habeas action,
however, is the person who has custody over Gilali. 28 U.S.C. § 2242. That person is the unnamed warden of
the McHenry County Jail. Thus, I will substitute the Warden of the McHenry County Jail for the named
respondents. All other named respondents are dismissed.
District of Illinois as the petitioner is no longer detained within the Eastern District of

Wisconsin.” (Resp. Br. at 1 n.2, Docket # 11.) Because a prisoner transferred while

litigation is pending need not re-file in the new district, Moore v. Olson, 368 F.3d 757, 758

(7th Cir. 2004), and Gilali was detained within the Eastern District of Wisconsin at the time

his petition was filed, venue is proper in this district and I will not transfer Gilali’s case to

the Northern District of Illinois.

        Gilali entered the United States without inspection at an unknown place and time.

(Declaration of Michael Landmeier (“Landmeier Decl.”) ¶ 6, Docket # 11-1.)2 While Gilali

asserts that he is a native and citizen of Morocco (Habeas Petition ¶ 6), the respondent states

that Gilali’s country of citizenship is unknown and Gilali has claimed to be a citizen of

Libya, Morocco, and Iraq at various times (Landmeier Decl. ¶ 7).

        On or about December 4, 1989, Gilali was ordered deported to Libya by an

Immigration Judge in Buffalo, New York. (Landmeier Decl. ¶ 8.) The Immigration and

Naturalization Service (the predecessor of DHS), was unable to obtain a travel document to

Libya on Gilali’s behalf. (Id. ¶ 9.) Thus, Gilali was released on an Order of Supervision on

or about April 6, 1990. (Id.) On or about October 2, 2007, Gilali was taken into DHS

custody pursuant to a detainer after he was arrested in Wisconsin for an unknown offense.

(Id. ¶ 11.) On or about March 26, 2008, Gilali was again released on an Order of

Supervision because DHS was unable to obtain a travel document on his behalf. (Id. ¶ 12.)

        Gilali was again taken into DHS custody on March 29, 2011 after he was arrested in

Wisconsin for a probation violation. (Id. ¶ 13.) Gilali was again released on an Order of

2
  The history of Gilali’s immigration proceedings is taken from documents Gilali attached to his habeas
petition and supporting brief and from the respondent’s submissions, including the declaration of Michael
Landmeier, a Deportation Officer for the Enforcement and Removal Office (“ERO”), Immigration Customs
Enforcement (“ICE”), of the DHS.
                                                   2
Supervision on May 4, 2011 because DHS was unable to obtain a travel document for him.

(Id. ¶ 14.) After facing criminal charges in 2016 and 2017, Gilali was again taken into DHS

custody on or about November 2, 2017. (Id. ¶¶ 15–19.) The respondent asserts that ERO

began actively seeking a travel document from Morocco and Libya after Gilali was taken

into custody and on January 29, 2018, the ERO determined that Gilali would remain in

custody while travel arrangements were made. (Id. ¶¶ 20–21.)

       However, on or about February 2, 2018, the Libyan Consulate advised that it would

not issue a travel document for Gilali because he was not a Libyan citizen. (Id. ¶ 22.) The

Consulate advised ERO that Gilali’s accent was Moroccan. (Id.) On June 12, 2018, ERO

again determined that Gilali would remain in custody pending travel arrangements. (Id. ¶

23.) On or about September 18, 2018, Gilali was interviewed by the Moroccan Consulate.

(Id. ¶ 24.) While the respondent asserts that the Consulate informed ERO that Gilali was

evasive in his answers and requested that the Consulate decline to issue him a travel

document (id.), Gilali denies these assertions (Petitioner’s Reply Br. at 5, ¶ 14, Docket # 12).

Gilali argues that since his November 2017 detention, he has “availed himself multiple

times at the Chicago field office for interviews with the deportation officer and has willingly

offered information that he is from Morocco, the city of Casablanca.” (Id.)

       On or about September 18, 2018, ERO served Gilali with a Failure to Comply

notice, stating that he failed to cooperate in obtaining a travel document. (Landmeier Decl.

¶ 25; Ex. C to Habeas Petition, Docket # 1-1 at 12.) On or about September 25, 2018, Gilali

was served with a memo notifying him of his continued detention. (Landmeier Decl. ¶ 26.)

Gilali then informed ERO that his father was born in Iraq. (Id.)



                                               3
       The respondent avers that on or about November 21, 2018, Gilali was again

interviewed by the Moroccan Consulate and gave the Consulate false information—

specifically, that he had a green card—and otherwise was uncooperative and declined to

answer questions. (Id. ¶ 27.) Thus, the Consulate was unable to verify Gilali’s citizenship at

that time. (Id.) Gilali contests this assertion, stating that he truthfully told the consulate

officer that he had been given a work permit that he had renewed annually since his removal

order in 1989. (Petitioner’s Reply Br. at 10, ¶ 20.) Gilali asserts that the DHS/ICE officer

present at the interview knew about his work permit and could have corrected any

misunderstanding on the part of the consulate officer. (Id.)

       Gilali was subsequently served with Failure to Comply notices on January 7, 2019,

February 4, 2019, March 25, 2019, April 19, 2019, and June 6, 2019. (Landmeier Decl. ¶ 28;

Ex. C to Habeas Petition.) The respondent asserts that as of August 19, 2019, the requests

for Gilali’s travel documents remain pending with the Moroccan and Iraqi Consulates.

(Landmeier Decl. ¶ 29.) ERO continues to follow up with the Consulates on the status of

these documents and Gilali has only recently agreed to assist in that process. (Id.) Gilali

contests that he only recently began cooperating with the removal process, stating that he

has been fully cooperative throughout the entire process. (Petitioner’s Reply Br. at 13, ¶ 27.)

       I held a telephone conference with the parties on October 7, 2019. During the

hearing, the respondent requested leave to provide an update as to the status of Gilali’s

travel documents. (Docket # 13.) On October 9, 2019, the respondent stated that ICE/ERO

had informed counsel that it was initiating the process to release Gilali from detention.

(Docket # 14.) However, on October 10, 2019, respondent clarified that ICE/ERO had only

recommended that Gilali be released from detention pending removal and that ICE/ERO
                                               4
believed that the Moroccan Foreign Ministry would provide an answer within the next few

days about whether it will issue Gilali travel documents. (Docket # 15.) Another telephone

conference was held on October 15, 2019. (Docket # 16.) The respondent stated that a

release recommendation was now in place; however, because Gilali is in a failure to comply

status, the respondent would not concur with the release recommendation. (Id.) The

respondent could not, however, provide a reason as to why Gilali was in a failure to comply

status. (Id.)

                                   LEGAL STANDARD

        A federal court may grant habeas relief to a detainee who “is in custody in violation

of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(a), (c)(3). In

determining whether to grant such relief, the court may consider affidavits and documentary

evidence such as records from any underlying proceeding. §§ 2246–2247.

        An alien ordered removed from this country generally must be removed within

ninety days. 8 U.S.C. § 1231(a)(1)(A). This is called the “removal period.” Id. During that

period, the alien must be detained. Id. § 1231(a)(2). If not removed within the removal

period, the alien is normally to be released under the government’s supervision. Id. §

1231(a)(3). However, the Attorney General may continue to detain him beyond the removal

period if the alien presents a risk to the community or is unlikely to comply with the order of

removal. Id. § 1231(a)(6).

        In Zadvydas v. Davis, 533 U.S. 678, 682 (2001) (emphasis in original), the Supreme

Court addressed “whether [the] post-removal-period statute authorizes the Attorney

General to detain a removable alien indefinitely beyond the removal period or only for a

period reasonably necessary to secure the alien’s removal.” The Court determined that the
                                              5
latter was the appropriate standard. Id. at 689. To find that the statute permitted indefinite

detention would, in the Court’s view, raise serious due process concerns. Id. at 690.

Although the text of the statute says nothing about reasonableness, the Court read that

limitation into it to avoid a collision with the Constitution. See id. at 690–98.

       Thus, the Court concluded that “once removal is no longer reasonably foreseeable,

continued detention is no longer authorized by statute.” Id. at 699. In such a case, “the

alien’s release may and should be conditioned on any of the various forms of supervised

release that are appropriate in the circumstances, and the alien may no doubt be returned to

custody upon a violation of those conditions.” Id. at 699–700. Further, if removal is

reasonably foreseeable, “the habeas court should consider the risk of the alien’s committing

further crimes as a factor potentially justifying confinement within that reasonable removal

period.” Id. at 700.

       To provide clarity to later courts, the Court specified that a presumptively reasonable

period of detention for purposes of removal should not exceed six months. Id. at 701. Once

that period expires, and once the alien “provides good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable future, the government must

respond with evidence sufficient to rebut that showing.” Id. The alien need not show “the

absence of any prospect of removal—no matter how unlikely or unforeseeable,” but merely

that removal is not reasonably foreseeable. Id. at 702. Similarly, the government cannot rest

solely on assertions of good-faith efforts to secure removal. Id. As the period of post-removal

confinement grows, “what counts as the ‘reasonably foreseeable future’ conversely would

have to shrink.” Id. at 701. However, the six-month presumption “does not mean that every

alien not removed must be released after six months. To the contrary, an alien may be held
                                                6
in confinement until it has been determined that there is no significant likelihood of removal

in the reasonably foreseeable future.” Id.

                                         ANALYSIS

       While Gilali has been detained most recently by DHS for twenty-two months, his

removal history goes back almost thirty years. The statute provides that the ninety-day

“removal period” during which detention is mandatory begins on the date the order of

removal becomes administratively final. 8 U.S.C. § 1231(a)(1)(B)(i). As the respondent

asserts, Gilali’s Final Order of Removal was entered in December 1989. (Landmeier Decl. ¶

8.) For reasons unexplained by either party, the December 1989 Order of Removal ordered

Gilali deported to Libya, and when INS could not obtain travel documents for Gilali, he

was ordered released on April 6, 1990. (Id. ¶ 9.) Gilali was convicted of sexual assault with a

dangerous weapon on or about August 20, 1992. (Id. ¶ 10.) Although the record does not

state if or for how long Gilali was incarcerated for the 1992 offense, the respondent asserts

that Gilali was again taken into DHS custody on October 2, 2007 after he was arrested in

Wisconsin for an unknown offense. (Id. ¶ 11.) It appears that no efforts were taken by the

government during this fifteen-year period (between 1992 and 2007) to effectuate Gilali’s

removal. It was not until his 2007 arrest that efforts were again undertaken to remove Gilali,

but once again, Gilali was ordered released in March 2008 because DHS could not obtain

travel documents on Gilali’s behalf. (Id. ¶ 12.)

       The record indicates that no efforts were made to remove Gilali after March 2008

until he was arrested again in March 2011. (Id. ¶ 13.) Whatever efforts the government

made at that time were unsuccessful, as Gilali was again released in May 2011 because

DHS could not obtain travel documents. (Id. ¶ 14.) No effort, it appears, was taken from
                                               7
May 2011 to secure Gilali’s removal until after he was charged in two different Wisconsin

counties for various offenses between September 2016 and September 2017. (Id. ¶¶ 15–18.)

Only then did the ERO begin, in its own words, “actively seeking a travel document from

Morocco and Libya” on Gilali’s behalf. (Id. ¶ 20.) ERO asserts that it did not learn until

February 2018 that Gilali was not a citizen of Libya when Libya refused to issue him travel

documents. (Id. ¶ 22.) However, ERO did know that Morocco was Gilali’s possible country

of origin, as it was also seeking travel documents from Morocco in November 2017. (Id. ¶

20.)

       Gilali’s current detention, going on twenty-three months, clearly surpasses the six-

month presumptively reasonable period of detention articulated in Zadvydas. Gilali must still

provide, however, good reason to believe that there is no significant likelihood of removal in

the reasonably foreseeable future. Zadvydas, 533 U.S. at 701. I find that Gilali has met his

burden. As the court explained in Mancera v. Kreitzman, No. 16-CV-89, 2016 WL 1249600,

at *3 (E.D. Wis. Mar. 29, 2016):

       Zadvydas involved challenges to § 1231(a)(6) by aliens ordered removed but
       not actually removed given the lack of any country willing to accept them or
       the lack of an extradition treaty or repatriation agreement with the would-be
       receiving country. 533 U.S. at 684. The aliens argued the government would
       never be able to remove them and they therefore would be permanently
       confined in civil immigration detention, which would violate due process. Id.
       at 685–86.

The respondent acknowledges that it still does not know Gilali’s country of citizenship and

that Morocco cannot verify his citizenship. (Landmeier Decl. ¶¶ 7, 27.) The respondent

informed the Court on October 10, 2019 that ICE/ERO had recommended that Gilali be

released from detention pending removal and that it believed that the Moroccan Foreign

Ministry would provide an answer within the next few days about whether it will issue
                                              8
Gilali travel documents. (Docket # 15.) However, the respondent informed the Court today

that while a release recommendation was now in place, Gilali would not, in fact, be released

because he was in “failure to comply” status. (Id.) The respondent still cannot say if and

when travel documents are forthcoming. Despite almost thirty years passing since Gilali

was ordered removed, the government has been unable to obtain the proper travel

documents. It is unclear what has now changed that would make his removal likely in the

reasonably foreseeable future. Gilali’s situation is akin to that in Zadvydas—he is an alien

ordered removed but has not actually been removed given the lack of any country willing to

take him.

       Because Gilali has provided good reason to believe that there is no significant

likelihood of his removal in the reasonably foreseeable future, it is up to the government to

respond with evidence sufficient to rebut this showing. See Zadvydas, 533 U.S. at 701. The

respondent’s principal argument is that INA § 241(a)(1)(C) provides for the suspension of

the removal period “if the alien fails or refuses to make timely application in good faith for

travel or other documents necessary to the alien’s departure or conspires or acts to prevent

the alien’s removal subject to an order of removal.” (Resp. Br. at 8, Docket # 11 (quoting 8

U.S.C. § 1231(a)(1)(C).). The respondent argues that Gilali has only recently agreed to assist

in the process of obtaining travel documents and has otherwise knowingly and actively

hindered his removal from the United States. (Resp. Br. at 8.)

       Gilali’s alleged hinderance, however, rests primarily on his two interviews with the

Moroccan Consulate in September and November 2018, where he allegedly gave evasive

answers, stated that he wanted the Consulate to decline him travel documents, and falsely

stated that he had a green card. (Resp. Br. at 4–5.) Even assuming all of these statements are
                                              9
true, it is unclear how this thwarted the Moroccan Consulate’s efforts to determine his

citizenship. By at least September 12, 2018, Gilali provided DHS information regarding his

date of birth, city of birth (Casablanca), country of citizenship (Morocco), and his parents’

names and countries of birth. (Ex. B to Petitioner’s Reply Br.) In a letter dated March 28,

2019 addressed to the Moroccan Embassy in Washington, D.C., Gilali stated that he is a

citizen of Morocco and requested assistance with obtaining travel documents. (Ex. A to

Habeas Petition.) Gilali again provided information regarding his date and place of birth

and his mother’s name and place of birth to “help you to identify me as a citizen/national of

Morocco.” (Id.) It is unclear what additional information the government believes Gilali

withheld that would have helped verify his Moroccan citizenship. Nor could the respondent

satisfactorily answer this question when asked at oral argument.

       Admittedly, it is unclear from the respondent’s submissions when the government

first learned of Gilali’s potential connection to Morocco. Perhaps Gilali never mentioned

Morocco as a possible country of citizenship until recently (though he asserts otherwise).

But the respondent has provided no evidence to support this. While it appears the attempt to

obtain travel documents in early 1990 was directed at Libya (Landmeier Decl. ¶ 9),

Landmeier’s declaration is unclear whether the subsequent unsuccessful attempts between

1990 and 2017 were also directed at Libya. The respondent does assert, however, that Gilali

has claimed citizenship of Libya, Morocco, and Iraq “throughout his lengthy immigration

history” (id. ¶ 7) and the government had actively sought travel documents from both

Morocco and Libya by November 2017 (id. ¶ 20). The respondent presents no evidence that

Gilali’s actions or inactions prevented the government from “actively seeking” travel

documents until 2017. Thus, the respondent has not come forth with evidence sufficient to
                                             10
rebut Gilali’s showing that there is no significant likelihood of his removal in the foreseeable

future. While the respondent asserts that Gilali’s travel document requests with both the

Moroccan and Iraqi Consulates remain pending and ERO continues to follow up on the

documents’ status (Landmeier Decl. ¶ 29), this is insufficient. It is merely an assertion of

good-faith efforts to secure removal; it does not make removal likely in the reasonably

foreseeable future. See Zadvydas, 533 U.S. at 702. For these reasons, Gilali’s petition for a

writ of habeas corpus pursuant to § 2241 is granted.

       The Court orders that Gilali receive an individualized bond hearing within ten (10)

days of the date of this Order. An Immigration Judge must determine whether Gilali should

be released with conditions pursuant to 8 U.S.C. § 1231(a)(3) or should be detained because

he is a risk to the community or unlikely to comply with the order of removal, pursuant to 8

U.S.C. § 1231(a)(6). Unless the Warden of the McHenry County Jail receives an order from

an Immigration Judge determining that Gilali’s continued detention is necessary under §

1231(a)(6), he must be released from custody.

                                           ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that Gilali’s petition for a writ

of habeas corpus (Docket # 1) is GRANTED. The Clerk of Court will enter judgment

accordingly.

       Dated at Milwaukee, Wisconsin this 15th day of October, 2019.

                                                   BY THE COURT

                                                   s/Nancy Joseph
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge


                                              11
